Name: Council Regulation (EEC) No 3900/86 of 18 December 1986 opening and providing for the administration of a Community tariff quota for cod, fresh or chilled, falling within subheading 03.01 B I h) 1 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  foodstuff
 Date Published: nan

 23 . 12. 86 Official Journal of the European Communities No L 364/7 COUNCIL REGULATION (EEC) No 3900/86 of 18 December 1986 opening and providing for the administration of a Community tariff quota for cod, fresh or chilled, falling within subheading 03.01 B I h) 1 of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the , European Economic Community, and in particular Article 28 thereof, Whereas, by its Regulation (EEC) No 3283/86 ('), the Council opened and allocated among certain Member States a Community tariff quota of 6 000 tonnes at a rate of 6 % for cod, fresh or chilled, falling within subheading 03.01 B I h) 1 of the Common Customs Tariff for the period up to 31 January 1987 ; Article 1 1 . From the date on which this Regulation enters into force until 31 January 1987, the Common Customs Tariff duty for cod (Gadus morbua, Boreo gadus saida, Gadus ogac), iresh or chilled, falling within subheading 03.01 B I h) 1 of the Common Customs Tariff shall be suspended at a rate of 6 %, within the limit of a Community tariff quota of 1 000 tonnes. 2 . Within the limit of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions laid down by the 1985 Act of Accession. 3 . Imports of the products in question shall not benefit from the tariff quota referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796/81 (2), is at least equal to the reference price fixed or to be fixed by the Community for the products under consideration or the categories of the products concerned. 4. If an importer notifies an imminent importation of the product in question and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the avilable balance of the reserve permits this. 5 . The shares drawn pursuant to paragraph 4 shall be valid until the end of the quota period. Whereas, on the basis of the most recent data concerning these products, there is no doubt that the volume of this tariff quota will not cover all the Community import requirements from third countries ; whereas the additional import requirements may at present be assessed at 1 000 tonnes until 31 January 1987 ; whereas therefore a Community tariff quota should be opened for a period up to 31 January 1987, at a rate of 6%, and the volume thereof should be fixed at 1 000 tonnes : Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it seems possible to avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to a procedure to be specified ; whereas this method of man ­ agement requires close cooperation between the Member States and the Commission and the latter must in parti ­ cular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (4) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume allows this. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admin ­ istration of shares allocated to that economic union may be carried out by any one of its members, (') OJ No L 304, 30 . 10 . 1986, p. 1 . O OJ No L 379, 31 . 12. 1981 , p. 1 . No L 364/8 23 . 12. 86Official Journal of the European Communities 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 3 Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. At the request of the Commission, Member States shall inform it of imports actually charged against the quota. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1986. For the Council The President M. JOPLING